Title: To James Madison from Baptist Irvine, [9 August] 1811
From: Irvine, Baptist
To: Madison, James


Sir,
[9 August 1811]
The servility, the scurrilous style, and scandalous matter, of those who would be thought your friends, defenders, and guardians, leave no other resource to one who would correct their fals[e]hoods, than to address yourself. With them, no man, who values incorruptibility, can farther correspond or communicate.
When your revered predecessor, the illustrious Jefferson, stood at the helm of government, we had no open violations of trust or truth, by little pensioners [of] the public, clerks in the departments: but, since your election, the public spirit has been broken by submission-bills, and all confidence shaken by underhand hints instead of direct recommendations to congress.
“So doth the greater glory dim the less.”
Jefferson’s acts were visible, palpable, they stood justified by their merit; and he left them to the criticism of a discerning people. You may be assured, sir, that the public compare men with men, and measures with measures—And Wonder already stares, that oblique, side-way methods should be necessary for your vindication, if you had nerve and honesty to resort to acts that would by their own worth and weight withstand the public scrutiny.

It “seems,” that you did not assume the exercise of all the powers for which you were responsible, immediately on coming to the presidency—you erected or continued a “cabinet” contrary to the spirit and letter of that constitution you had sworn to support. You consulted the men who composed it, not about the business of their respective departments, but promiscuously on every thing! What was the consequence? You meant to divide your responsibility, and they resolved (as was natural) to share your power. Their assumption was the effect of your timidity.
Differing in opinion with Robert Smith, a separation ensued. Your hirelings attacked him, leaving neither his talents nor integrity without a blow or a slander: if they have not wounded him it is not their fault. As if afraid to meet the real charge in Mr. Smith’s “Address” that of your inefficiency (or too much pusillanimity) to execute the presidential duties, your Janissaries (or those subsidized by your pretended friends, but real enemies) affect to extract from Smith’s pamphlet, what it does not contain, the accusation of peculiar devotion to France. Here where there is no enemy, the “Hessians” are brave; where there are no witnesses, except “the British party in America,” whom no man credits, the same “Hessians” demonstrate, that the sun shines, that “French influence” is a chimera; and it is most true. But, Mr. Smith, in defending his own opinions, (and I do not agree with him in all) only shows that you seemed willing to make concessions both to England and France. Pusillanimity is one thing, disaffection is another. We all acquit you of the latter—from my soul, I do. I will no[t] stop here, to apostrophize the fools, who are so officious as to tender you disservice by their service; who seem ready to forget British impressment, plunder and insult, nay, to forget the treasonable conduct of the “British party” when in power, all forsake of displaying their loyalty, by detesting “French influence,” which nobody believes, or sees—except in reverie or vision; and “vision (we are told) is the art of seeing things invisible!”
It was to put an end to this confusion and perversion, that the writer of this penned a letter to a reported hireling of yours in a subordinate station at Washington; who being unprincipled (he possessing bad principles) was said to have been employed to write against the democratic party, in this state by way of forcing them to support you, for fear of their own overthrow. I knew how vulnerable this wretch was; and, for the purpose of giving the public mind time to cool, I reminded him of the danger to which he would expose himself and others, if he stirred up the embers any more. My letter contained a reference to his own diabolical conversations respecting you, et cetera, which would have caused an honest man, with any sensibility, to run and throw himself at your feet, and entreat your mercy. Instead of this, he calculates on the delicacy of those whom he abuses, (and whose well intended letters he publishes in part,) to conceal his crimes as being too gross to be named.

He, sir, is supposed to be your vassal; call on him, make him produce the vital part, or the whole of my letter, to you in private: You will then see how anxious I was to save your feelings, and the honour of the wretch, if he had any. Call upon him to exhibit my letter: then, call upon me to substantiate the charge—☞ Next, ask yourself, whether if you admit his testimony in one case, you must not recognize it throughout? and oh! at what expense!
With my warning before his eyes, his appearance (two days after!) in the National Intelligencer, with a mass of fals[e]hood, induces the belief that he was forced or bribed to the measure, and that he had no alternative between sacrificing truth and honour, or, forfeiting his office.
Much false insinuation is foisted into certain publications about R. Smith’s Influence over this paper and its editor. Yet, the world could not persuade us to swerve from the cause of truth—We never consulted R. Smith, never received a communication or a hint from him, and even said to the little vassal, as we have to others, “that, for R Smith, bating where he was connected with the democratic party, or was made the victim of foul treatment and base denunciation, we cared no more than we did for Timothy Pickering, for, we made it our study to avoid obligations to all public men.” This was during a conversation in which he observed, “that if Mr. Madison was a dupe, (though honestly inclined) he was more dangerous than a knave.” His Saturday’s story, however, to us, was at complete variance with his remarks on Monday! He best knows the reason. He saw R. Smith on Sunday. On Saturday, the vassal said (to the writer) that, certainly, R. Smith had been “very badly treated,” on Monday, several parts of his “Address” were “d——d disingenuous.”
[Since the vassal’s exposure of his own perfidy in the government paper, a friend of R. Smith, in conversation, related the following: The vassal called at R. Smith’s on Sunday morning; introduced the subject of his difficult situation; he was in danger of being sacrificed, where he was, and could he obtain support for Mrs. —— for a year or two, ☞ et cetera, he would attempt to get into the practice of the law. This he must do, or worse: ☞ Dick Forrest had on such a day stepped into his room, and declared (as if in your behalf I suppose) that “this was no time for splitting hairs—every man must now take a part for or against the government!” Meaning, that Mr. Madison was the government—and every man who did not take side with him in opposition to R. Smith, must be considered as an enemy to the government. Are we, sir, come to this? Have we a government of men, and not of Ideas, measures, principles? I must suppose this officious federalist (Richard Forrest) abuses his commission. The master of the ceremonies may fancy himself prime minister. But, why mention, (as the vassal did) the menace held out? his pecuniary embarrassments? the necessity for his taking sides?—(a clerk take sides!) Mr. Smith saw the creature wanted a bid; and, on his part an end was instantly put to the dialogue in contemptuous silence. I need not paint the mortification of the vassal; which is doubtless since removed, by going to a better market—I must add, that R. Smith disclaims having known the character of the vassal—hence the offers of library, instruction, &c. and hence his requital!
The generosity of Mr. Smith’s offer to the vassal, in the letter of July 1, is accounted for by the deceitful professions of the latter: When the rupture took place, he said, in substance, to Mr. S. “Now, I am undone; Gallatin’s influence will deprive me of my office, since you are no longer in the Department.” Poh! replied Mr. S. you have nothing to fear, if you conduct yourself discreetly: Mr. Monroe is a mild man; and, beside, you and Mrs. —— are very intimate at Mr. Madison’s, &c. The vassal persisted in speaking of his ruin; he must prepare to practise law, if he could get admission, &c. And so on this occasion Mr. S promised any assistance in his reach. Who ought to have expected a bribe, from such discourse?
Look at the infamy of the vassal: Ere the time he addresses Mr. S. with crocodile concern, he boasted that his place or a better was secure; that he had laid an anchor to windward, &c. And, report says, that he, like Dick Forrest, (a ranting federalist,) has been flattered with the hope of a consul’s appointment—but this I do not believe. However, as it is evident that Mr. S. never can descend to the level of the vassal, I thought this digression the more necessary.]
In Maryland, sir, the attempts to agitate us by hired mercenaries leagued with federalists, is unavailing—We do not forget the measures of ’98; we do not forget the tyranny of the feds. in the state and general governments; but this is a state election, and we will no more regard the rupture between you and Mr. S. than the song of a Zany. When the presidential election comes on, however, we may turn to it. I know, your underlings can enlist partizans: the misrepresentation and scurrility lately shed in showers, prove the omnipotence of your subordinate officers over certain presses—What did this seem to say on your part? “Were Smith but out of Venice, I could make what merchandize I would.” It may not so fall out—We still remember Gallatin’s proposals to Erskine, we remember, you did not relish Smith’s disavowal of such offers being authorised. We recollect Gallatin’s interference in the Bank question, on behalf of the federalists and British agents—and, if you couple yourself with him, you cannot hope for a reelection. Apropos—the little vassal told me, that as your Virginia friends had given Mr. Gallatin up, you waited for an opportunity to dismiss him without injury to the party. What party? Surely, Mr. Gallatin aids none but the federal party. And; if nothing impels you, but the trade Winds of Virginia, you must steer a strange course.
   
   The patriotism and superior talent of that state, I acknowledge and revere. I only mean to say, that a president of the United States ought not to be guided by a particular state.

 But take what course you may, recent experience convinces me, that you can draw a host of “parasites” around you, whether they are hired by the postmaster general, or not. I suppose, they act on their old maxim, as described by a noted author: “It is safer for a man’s interest, to blaspheme God, than to be of a party out of power, or to be thought so.” Even the little vassal boasts of directing a press at Richmond; (how many elsewhere I know not,) and another at the same place has manifested a contempt of truth and candour worthy of a loyal pensioner.
   
   A gentleman of this city informed its editor of the little perjurer’s character last winter; yet, Mr. Ritchie affected lately to treat his testimony with respect!


Detesting the hidden machinery employed to blast suffering persecuted worth and reputation; fearing lest the poisoned chalice should be returned to your lips, I, from the best motives, gave a caution to your vassal which has been disregarded. Let him produce the letter to you, or any friend you may commission. I pledge my honour to substantiate his calumny in due season. I cannot mention the vassal’s name on the same page with my own; nor is it necessary. He is now so branded that all can recognize him. The public know how to estimate the testimony of a being who cannot open his lips, until he has first violated faith or oath: Let him to the letter, and defend himself. If you and he dread it, we may at next session of congress let you know a little of it. If he fancies he can render federalism triumphant in Maryland, he is deceived. We care neither for his silence nor his disclosures—though we are ashamed of the baseness which intimidates, or pensions, or encourages, a miscreant, to invent falsehoods or conceal truth for the purposes of deception.
On this topic, Sir, I need not trouble you or the public again, if your instrument exhibit my letter to you entire. If he dare not, you ought to suspect the reason. I have thus, Sir, performed the irksome duty of exposing turpitude.
B. Irvine.
☞ It is expected that every unbought independent press will republish the preceding; that truth and reputation may be vindicated, flagitious vice exposed, and harmony restored among political brethren.
